Citation Nr: 0639230	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-29 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating for sarcoid lung disease 
with restrictive pulmonary impairment, currently evaluated at 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

REMAND

The veteran served on active duty from February 1977 to 
August 1980.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a December 2003 decision by the RO which 
continued a noncompensable rating for the veteran's service-
connected sarcoid lung disease.  By a March 2005 decision, 
the RO granted an increased rating to 30 percent for the 
veteran's service-connected lung disability.  

The veteran testified at a hearing held at the Jackson RO on 
May 9, 2006, before the undersigned Board member.

At a November 2003 VA respiratory examination, the veteran 
reported that he had experienced increasing shortness of 
breath since 1979.  He said the shortness of breath was 
initially mild and he did not require any medications.  The 
veteran had lost 20 pounds in the previous four months, but 
he was still overweight.  He complained of constant dry cough 
and shortness of breath on physical exertion.  He had been 
using an albuterol inhaler on an as-needed basis.  A November 
2003 chest x-ray was normal, and unchanged from a March 2003 
chest x-ray.  A November 2003 pulmonary function test 
revealed that the veteran had Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO SB) of 
60 percent, and FEV-1/FVC ratio of 84 percent.  The examiner 
stated that the pulmonary function test showed mild 
restrictive disease with slightly reduced DSP.  The 
examiner's diagnosis was that the veteran had a history of 
sarcoidosis, but the prior chest x-ray was reported normal, 
and there was no evidence of sarcoidosis in the current chest 
x-ray.  He opined that the veteran had mild-to-moderate 
restrictive disease as showed by the pulmonary function test, 
with a chronic cough.

At a January 2005 VA respiratory examination, the veteran 
reported that he had experienced progressively worsened 
shortness of breath over the past 15 years, and he had 
significantly limited his activities due to shortness of 
breath.  He also reported a persistent chronic cough and some 
wheezing.  He had been using an albuterol inhaler.  He had no 
history of asthma, but he did have a history of chronic nasal 
congestion and postnasal drip.  He was unable to sleep on his 
back because it resulted in choking and irritation of his 
upper bronchial tubes.  He could not take a deep breath 
because it caused him to cough, so he took shallow breaths.  
Examination of the veteran's lungs showed that chest 
excursions were somewhat limited and breath sounds were 
diminished bilaterally.  Expiration was slightly prolonged.  
Examination of the veteran's heart revealed distant heart 
sounds with regular rhythm.  The examiner noted that chest x-
rays from November 2003 were normal, and a December 2004 CT 
scan of the chest was normal.  The examiner reviewed the CT 
scan himself, which he concluded was basically normal.  He 
opined there could be some subtle increased nodularity 
throughout the lung parenchyma versus normal bronchovascular 
markings; however those markings did appear to be presenting 
an increased number in a more peripheral location.  No new 
pulmonary function test was conducted.  The examiner reviewed 
the November 2003 pulmonary function test, and stated that 
the findings were of moderate restrictive defect.  There was 
an increase in residual volume, and diffusion capacity was 
mildly reduced.  There was a slight improvement in the forced 
vital capacity, post bronchodilator, which he thought could 
have been effort related.  He concluded that overall the 
veteran's pulmonary disorder was a moderate defect.

The January 2005 VA examiner's diagnosis was that the veteran 
had pulmonary sarcoidosis.  He stated that he did not have a 
definitive tissue confirmation of the diagnosis, but that the 
finding of a restrictive defect along with the veteran's 
history made it very likely that he did have an underlying 
pulmonary sarcoid.  He also noted that the radiographic 
findings were not helpful, but that subtle abnormalities may 
not be evident on a CT scan.  The examiner also diagnosed 
chronic bronchitis. He opined that it was less likely that 
the bronchitis was related to the sarcoid disease, but that 
it did contribute to the veteran's pulmonary impairment.

The January 2005 VA examiner concluded with the statement 
that he felt it was most important to treat the veteran for 
chronic bronchitis.  The examiner felt that the impairment 
related to sarcoid was stable, and the risk from further 
investigation and/or empiric long-term Prednisone therapy was 
greater than the likelihood of any benefit.  However, the 
examiner intended to treat the veteran with a short course of 
oral Prednisone, primarily to treat the bronchitis.  The 
examiner also stated that he would like to put the veteran on 
maintenance of inhaled corticosteroids, and he would be 
prescribing Azmacort at two puffs, twice per day.  He also 
felt it was important to treat the veteran for his chronic 
postnasal drip, and he would prescribe Triamcinolone nasal 
spray.

A May 2005 nursing entry in the VA treatment reports shows 
that the only active medications that the veteran was using 
were Triamcinolone oral and nasal inhalers (as indicated by 
the January 2005 examiner, this medication was for treating 
the veteran's postnasal drip).   A May 2005 VA physician's 
report of a routine check-up on the same day noted that the 
veteran was doing well with no complaints, and he was in good 
health with sarcoid (but was advised to make a follow-up 
appointment with his pulmonary physician).  At that time, 
examination of the veteran's heart showed regular rate and 
rhythm, no murmur, no rub, and no gallop.  Examination of the 
veteran's lungs showed they were clear with no rhonchi, rales 
or wheezes.  The May 2005 reports were the last VA treatment 
reports in the record before the May 2006 hearing.  

At the May 2006 hearing the veteran testified that he had 
given up his work as an aircraft mechanic and trainer in 
about 2000-2001 because he could no longer stand and speak; 
nor could he climb up on aircraft, due to shortness of 
breath.  He has had no regular respiratory infections; he has 
not needed oxygen therapy; and he sleeps on two pillows to 
keep his head up.  He reported that he had lost weight over 
the past year without trying to lose weight.  He still used 
an albuterol inhaler about 3-5 times a day and was taking no 
antibiotics.  However, he indicated he had been taking 
Prednisone tablets two times a day for the previous 8 to 12 
months.  He reported that he had been experiencing chest 
pains within the past year, and he had nitroglycerin pills to 
take when needed.  He said that his doctor felt his chest 
pains were part of his pulmonary symptoms.  The veteran felt 
his pulmonary disorder had become steadily worse since the 
last doctor's appointment (apparently referring to the 
January 2005 VA respiratory examination).

In order to evaluate the veteran's service-connected sarcoid 
lung disease under 38 C.F.R. § 4.97, Diagnostic Code 6846 
(2006), it is necessary to have a complete history and 
description of the medications the veteran has been taking 
since the VA examiner first prescribed medications in January 
2005.  In connection with rating the veteran's sarcoid lung 
disease under Diagnostic Code 6846, it is now also necessary 
to consider any heart condition as recently reported by the 
veteran, and obtain an opinion whether the veteran 
experiences any cardiac involvement due to sarcoid lung 
disease.  Because Diagnostic Code 6846 also allows rating 
active sarcoid lung disease or its residuals as chronic 
bronchitis under Diagnostic Code 6600, it is necessary to 
obtain a current pulmonary function test.  

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to identify, and 
provide releases for, any additional, 
relevant private treatment records that 
he wants VA to help him obtain.  If he 
provides appropriate releases, or 
identifies any VA treatment, assist him 
in obtaining the records identified by 
following the procedures in 38 C.F.R. 
§ 3.159 (2006).  The materials obtained, 
if any, should be associated with the 
claims file.

2.  After the foregoing development has 
been completed, schedule the veteran for 
a respiratory examination to evaluate the 
severity of his sarcoid lung disease with 
restrictive impairment.  The claims file 
should be forwarded to the examiner for 
review.  Pulmonary function testing 
should be conducted with results obtained 
necessary to apply the rating criteria.  
The examiner should be asked to provide a 
detailed report assessing the extent of 
sarcoid lung disease with restrictive 
impairment.  An opinion should be 
provided as to whether there has been any 
cardiac involvement with congestive heart 
failure.  The examination report should 
be very specific in documenting and 
describing the medications that the 
veteran has taken since January 2005, and 
what medications the veteran currently 
uses.  It should be specifically noted 
whether the veteran requires systemic 
high dose (therapeutic) corticosteroids 
for control of the disease.  The examiner 
should provide a detailed rationale for 
his/her opinions.  

3.  Thereafter, take adjudicatory action 
on the veteran's claim.  If the benefit 
sought remains denied, issue the veteran 
and his representative a SSOC, which 
addresses all evidence received since 
issuance of the March 2005 SSOC.  

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).

